DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 1A-4, 5B, 7, 10, and 11 are cross-sectional views however they fail to include any cross-hatching as required by 37 CFR 1.84(h)(3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  There is insufficient antecedent basis for “the ramp ring ramp surface” and “the lower member ramp surface” in line 9.

Regarding claims 2-12:  These claims are rejected due to their dependence on claim 1.

Regarding claim 18:  The phrase “installing…to” in lines 8, 10, and 12 is considered generally confusing.  It is unclear how an element can be installed to another element.  An element can be installed in or on but must be connected or secured to (or similar language).  Correction is required.

Regarding claim 19:  Claim 19 is rejected due to its dependence on claim 18.

Regarding claim 20:  There is insufficient antecedent basis for “the casing hanger body” in line 2 and “the tubing hanger to casing hanger seal” in line 3. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berryhill (US 2017/0254166).

Regarding claim 1:  Berryhill discloses a system fig 1, comprising: 
a tubing hanger body 25/13 – [0046]; and 
a space-out mechanism 300, the space-out mechanism comprising: 
a ramp ring 330B having a tapered surface 333; and 
a lower member 330A coupled to the tubing hanger body Fig 1, [0021], the lower member having a tapered surface 331, 
Fig 5, [0023], [0025], [0028], [0029], and 
wherein the ramp ring ramp surface and the lower member ramp surface are configured to bear against each other to rigidize the system Fig 2.

Regarding claim 2:  Wherein the tapered surfaces of the ramp ring and the lower member are complimentary Fig 2.

Regarding claim 3:  Wherein the taper of the ramp ring ramp surface and the taper of the lower member ramp surface have a slope between 0.5° and 7° [0028]. 

Regarding claim 4:  Wherein: 
the ramp ring further comprises: 
a ramp ring rotational stop surface C (see reproduction of a portion Figure 5 below); 
the lower member further comprises: 
a lower member rotational stop surface D (see reproduction of a portion Figure 5 below); and 
the ramp ring rotational stop surface is configured to abut the lower member rotation stop surface Fig 2, 3.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (D)][AltContent: textbox (C)]
    PNG
    media_image1.png
    188
    405
    media_image1.png
    Greyscale



Regarding claim 11:  The system further comprising a safety mechanism 340 disposed within and between the ramp ring and the tubing hanger body [0002], [0046], wherein when the safety mechanism is in a locked position, the ramp ring cannot rotate relative to the tubing hanger body Fig 9, and when the safety mechanism is in an unlocked position, the ramp ring can rotate relative to the tubing hanger body Fig 7.

Regarding claim 13:  Berryhill discloses a method, comprising: 
assembling a tubing hanger system Fig 1, the tubing hanger system including a tubing hanger body 25/13 – [0046] and a space-out mechanism 300; 
running the tubing hanger system into a wellhead housing until the tubing hanger system lands on a casing hanger Fig 1, [0021], [0046]; 
locking the tubing hanger system to the wellhead housing [0021]; 
lifting the tubing hanger system [0044] – ring 330 moves upward; and 
actuating the space-out mechanism to rigidize the tubing hanger system within the wellhead housing [0044], [0045].

Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5-10, 12, and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 5:  The prior art of record fails to disclose or suggest that the tubing hanger body includes a radially exterior profile having a pin slot and the lower member further comprises a threaded pin borehole, wherein the anti-rotation pin is coupled to the threaded pin borehole and disposed within the pin slot and the anti-rotation pin is configured to rotationally lock the lower member to the tubing hanger body as recited in the claimed combination.

Regarding claim 6:  The prior art of record fails to disclose that the tubing hanger body includes a downward facing contact surface and a radially exterior profile having a first sealing profile and a second sealing profile, that the lower member further comprises a first interior seal surface and a second interior seal surface, and that the ramp ring further comprises an upper contact surface, wherein the upper contact surface of the 

Regarding claim 7:  Claim 7 is considered allowable due to its dependence on claim 6.

Regarding claim 8:  The prior art of record fails to disclose or suggest a locking mechanism, wherein the locking mechanism is configured to lock a casing hanger, the tubing hanger body, the space-out mechanism, and the locking mechanism in place within a wellhead housing as recited in the claimed combination.

Regarding claims 9 and 10:  These claims are considered allowable due to their dependence on claim 8.

Regarding claim 12:  The prior art of record fails to disclose or suggest a retainer ring disposed within a groove in a radially exterior profile of the tubing hanger body, wherein the retainer ring is configured to collapse into the groove in the radially exterior profile of the tubing hanger body as recited in the claimed combination.

Regarding claim 14:  The prior art of record fails to disclose or suggest the method of assembling the tubing hanger system comprising disposing the ramp ring about a second sealing profile of the tubing hanger body, disposing the lower member about the a first sealing profile and the second sealing profile of the tubing hanger body, and rotationally locking the lower member to the tubing hanger body as recited in the claimed method.

Regarding claims 15-17:  These claims are considered allowable due to their dependence on claim 14.

Regarding claim 18:  The prior art of record fails to disclose or suggest that the tubing hanger body comprises a radially exterior profile having a first sealing profile and a second sealing profile, wherein the first sealing profile includes a first seal groove, a second seal groove, and a third seal groove, and wherein the second sealing profile includes a fourth seal groove; and assembling the tubing hanger system comprises installing a tubing hanger to casing hanger seal in the first seal groove; installing an O-ring in the second seal groove; installing a first tubing hanger to lower member seal in the third seal groove; and installing a second tubing hanger to lower member seal in the fourth groove as recited in the claimed method.

Regarding claims 19 and 20:  These claims are considered allowable due to their dependence on claim 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
2/9/2022